DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 July 2019 was filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 5-10 in the reply filed on 06 September 2021 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 September 2021.

Specification
The disclosure is objected to because of the following informalities:
Page 6, first paragraph, “The leveling mechanism is reset, and the flat wire motor stator is removed from the positioning plate set by a mechanical hand, and another flat wire motor stator is putted in the positioning plate set, so that it is inserted with the insulating sleeves.” should read --The leveling mechanism is reset, and the flat wire motor stator is removed from the positioning plate set by a inserted [putted] in the positioning plate set, so that it is inserted with the insulating sleeves. --
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

Claim 5 lines 1-2: “A device for inserting insulating sleeves into wiring slots of a flat wire motor stator, comprising a processing panel and a drive mechanism;”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5: The limitation “A device for inserting insulating sleeves” in claim 5 lines 1-5, “A device for inserting insulating sleeves into wiring slots of a flat wire motor stator, comprising a processing panel and a drive mechanism; wherein a feed mechanism, a conveying mechanism, a positioning mechanism, a clamping mechanism, a guide mechanism and a positioning plate set are provided on the processing panel” renders claim indefinite. It is unclear which device from the recited list of “a feed mechanism, a conveying mechanism, a positioning mechanism, a clamping mechanism, a guide mechanism and a positioning plate” inserts the insulating sleeves into the wiring slots.  If the clamping mechanism inserts the sleeves as presented in page 3, “S6: inserting, by the clamping mechanism, the insulating sleeves into the wiring slots of the flat wire motor stator through the guide mechanism;” examiner recommends to recite the specific structure or mechanism or step for performing the specified function of inserting insulating sleeves in claim 5. See claim interpretation under 112(f) above.  

Claim 7: The limitation “surfaces of the positioning turntable are symmetrically provided with a limit groove.” in line 4 is vague and unclear. It is unclear which surface applicant intending to. In general, a solid cylindrical turntable 42 has an outer curved surface and two circular flat surfaces. Why claim recites “surfaces” Would recited surfaces are flat surfaces of the turntable? Further, it is unclear how “a limit groove” is symmetrically provided or symmetric with what?

Claim 8: The limitation “metal inserts” in claim 8, line 4 renders claim indefinite. It is unclear what the metal inserts are. Specification fails to provide a meaningful definition of the recited metal inserts other than, “The insulating sleeves are sequentially arranged at a certain angle by the rotation of the positioning turntable, and then the drive mechanism drives the clamping mechanism to the positioning 

Claim 9: The limitation “an arc opening” in line 3 renders claim indefinite. Would this be an arc shaped or V-shaped or U-shaped opening? Specification is silent on an arc opening. 

 Claims 6-10 depend on claim 5. Therefore, claims 5-10 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (CN 205304546) in view of Guercioni (US 20120248926).
Regarding claim 5, Guo teaches,
[AltContent: arrow][AltContent: textbox (conveying mechanism)][AltContent: textbox (feed mechanism)][AltContent: arrow][AltContent: textbox (positioning plate set)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (positioning mechanism)][AltContent: arrow][AltContent: textbox (clamping mechanism)] 
    PNG
    media_image1.png
    633
    414
    media_image1.png
    Greyscale

Modified Fig. 1 Guo

A device (Figs. 1 to 5) for inserting insulating sleeves into wiring slots of a flat wire motor stator, comprising a drive mechanism (synchronous motor 13 along with screw 14, see Fig. 1 and drive motor 22 provided with a cam 25 and a joint rod 26, Fig. 2); 
wherein a feed mechanism (insulating paper storage case 2, setting the insulating paper storage box 2, the continuous conveying of insulating paper can be realized to meet the continuous processing of the stator 7, see para. [0037] and Fig. 1), a conveying mechanism (conveying device 6), a positioning mechanism (worktable 3), a clamping mechanism (clamping device comprises a locating block 8, a supporting rod 9, a cantilever 10 and a clamping plate 12, for clamping stator, Fig. 1), a guide mechanism (insertion device 5) and a positioning plate set (see pair of clamping plates 12, Fig. 1) are provided on  the processing panel; the feed 
Guo does not explicitly teach a processing panel. However, Guercioni teaches an apparatus for making pre-shaped insulating sheets for use in a stator or in a rotor, starting from a continuous strip made of electrically insulating material having a flat cross section in which,
comprising a processing panel (support panel 32, Fig. 4)
Therefore, in view of the teachings of Guercioni, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Guo and to add a processing panel 32 so that it improves working efficiency and the processing precision of inserting insulating sleeves by continuous transport of insulating paper to the slots of the stator. 

Regarding claims 7-8, Guo further teaches,
[Claim 7] wherein the positioning mechanism comprises a limit ring (a positioning ring 32, Fig. 3) and a positioning turntable (turntable 35); the positioning turntable is sleeved in the limit ring which is coaxial with the positioning turntable (axis of positioning ring 32 is same as that of the turntable 35, see Fig. 3); one side of the limit ring is provided with an opening; surfaces of the positioning turntable are symmetrically provided with a limit groove (see a wing plate 34, Fig. 3).

[Claim 8] wherein the clamping mechanism comprises a drive rod (14, Fig. 1); one end of the drive rod is connected with a third drive mechanism (synchronous motor 13), and the other end of the drive rod is connected with a rotary part having a clamping member (locating block 8 along with supporting rod 9, cantilever 10 and clamping plate 12 see modified Guo Fig. 4 above).

Modified Guo does not teach a plurality of metal inserts are symmetrically provided on a surface of the clamping member. However, Guercioni teaches, plurality of metal inserts (bar conductors 5, 5', 5'' comprise a first assembly of standard conductors 5, which are U-shaped bar conductors, para. [0037], see Fig. 2). One of ordinary skill in the art would have thought that providing bar conductors symmetrically on the surface of the clamping member would improve the insulation insertion performance.  Therefore, in view of the teachings of Guercioni, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus of Guo and to add bar conductors on the surface of the clamping member that enables continuous insertion of insulating paper to the slots of the stator. 
Note: The specification fails to provide a meaningful definition of the limitation “meal inserts” and therefore, the limitation “metal inserts” in claim 8 has been examined as bar or conductor inserts.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Guercioni as applied to claim 5 above, and further in view of  Zhang (CN 108390526).
Regarding claim 6, modified Guo does not teach a guide rails symmetrically provided on both sides of the processing panel. However, Zhang teaches an insulating strip inserting device comprising a machine frame, a sheet feeding tray, sheet conveying mechanism, a sheet cutting mechanism, insulating sheet insertion mechanism and an iron core locating rotary mechanism in which,

Guercioni further teaches, 
a rack (see modified Guercioni Fig. 4 below), and a first positioning rod and a first transmission rod are symmetrically provided on the rack; the first transmission rod is provided with the clamping mechanism which is connected with the first positioning rod; a plurality of baffles (see modified Guercioni Fig. 4 below) are symmetrically provided at a front side of the rack, and a second positioning rod and a second transmission rod are symmetrically provided between the baffles.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (transmission rod)][AltContent: textbox (baffles)][AltContent: textbox (rack)][AltContent: arrow]
    PNG
    media_image2.png
    725
    517
    media_image2.png
    Greyscale

		Modified Guercioni Fig. 4
. 

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 would be allowable for disclosing an insulation sleeve insertion device in which a guide mechanism comprises a plurality of second guide rails and a second drive mechanism connected to the second guide rail having a guide plate which has an arc opening and a plurality of spaced slots symmetrically provided in the guide ring.
Claim 10 would be allowable for disclosing an insulation sleeve insertion device in which providing a leveling mechanism having a horizontal transmission portion connected to the second positioning rod; the horizontal transmission portion has a processing seat and the second transmission rod is connected to a fourth drive mechanism, and the vertical transmission portion is provided with a fifth drive mechanism.
Prior art reference Guo does not teach a plurality of second guide rails or a leveling mechanism having a horizontal transmission connected to a positioning rod. Prior art reference Guercioni . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Ponzio (US 6564444) teaches an apparatus for automatically inserting insulating material into the slots of armatures of electric motor includes means for feeding a continuous web of insulating material, cutting at a predetermined length, bending it into a desired shape of the slot, inserting into the slot, and indexing the armature for further insertion of insulating materials.
Prior art of record Xiong (CN 106451953) teaches an insulating paper inserting machine in which the working platform is equipped with dividing mold device, a paper feeding device, a punching cutting forming device; and the cutting molding device then pushes the insulating paper to the electric machine stator. 
Prior art of record Yao (CN 105978262) teaches a multi-degree-of-freedom intelligent insulating paper inserting machine comprising a base, a supporting device, a delta parallel mechanism, inserting device, a fixing device and the insulating paper is folded and inserted by suction principle and a bidirectional sync system that inserts the insulating paper into the groove of the motor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729